In re Bienemy, Sidney; — Plamtiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 252-712.
Denied. The sentence imposed in 1975 represented the mandatory minimum term *1113of years for a multiple offender convicted of armed robbery and sentenced under La. R.S. 15:529.1. The district court has no discretion to impose a lesser term of years and the court’s correction of its sentence to reflect the requirement of law that the penalty run without benefit of parole, probation or suspension of sentence does not give rise to a presumption of vindictiveness under North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969). Relator’s corrected sentence rests on an “ ‘on-the-record, wholly logical, non-vindictive reason_’” State v. Lucas, 598 So.2d 338 (La.1992) [quoting Texas v. McCullough, 475 U.S. 134, 140, 106 S.Ct. 976, 980, 89 L.Ed.2d 104 (1986)].